Exhibit 10.1

 

SECOND AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

The Second Amendment to the Amended and Restated Employment Agreement (this
“Amendment”), dated as of January 16, 2006 (the “Effective Date”) between
Teleglobe Canada ULC (the “Company”) and Gerald Porter Strong (the “Executive”).

 

WHEREAS, the Parties entered into the Amended and Restated Employment Agreement
dated as of March 26, 2004, as further amended on March 15, 2005 (the
“Agreement”) and

 

WHEREAS, the Parties now desire to amend the Agreement in accordance with the
terms and conditions set forth herein.

 

NOW THEREFORE, in connection with the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1. The first paragraph of Section 10(c) of the Agreement is hereby deleted in
its entirety and replaced with the following provision:

 

Termination Without Cause or for Good Reason. The Company may terminate
Executive’s employment without Cause at any time without notice and the
Executive may terminate his employment with Good Reason upon thirty (30) days
prior written notice to the Company. If during the Term the Company terminates
the Executive without Cause or the Executive terminates his employment with Good
Reason (as defined below), the Executive shall receive (i) the Base Salary
through the date of termination; (ii) any bonus set forth in Section 4 earned
for any previously completed fiscal year (based on the achievement of the
applicable annual performance targets under the Bonus Program for such fiscal
year) but unpaid as of the date of termination; (iii) a lump sum payment equal
to his Base Salary (subject to compliance with the provision of Section 9
hereof); (iv) a pro rata portion of the target bonus (which shall be 100% of
annualized Base Salary) for the year of termination based on the period of the
fiscal year in which the Executive was employed prior to termination;
(v) expenses under Section 6 incurred to the date of termination but not yet
reimbursed to the Executive (such expenses to include cost of repatriation of
personal effects to either the United Kingdom or Spain, at the Executive’s
option); and (vi) any tax equalization amount calculated under Section 5 hereof.

 

2. Defined terms used herein and not otherwise defined shall have meanings given
them in the Agreement.

 

3. This Amendment may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all of which counterparts collectively shall
constitute one and the same instrument.

 

4.

This Amendment may be executed by facsimile and the facsimile execution pages
will be binding upon the executing Party to the same extent as the original
executed pages. The



--------------------------------------------------------------------------------

 

executing Party shall provide originals of the facsimile execution pages for
insertion into the Amendment in place of the facsimile pages.

 

5. Except as amended hereby, all of the terms and conditions of the Agreement
are hereby ratified and confirmed, and shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed the Amendment as of the date above
written.

 

TELEGLOBE CANADA ULC       GERALD PORTER STRONG

Signature:

  /s/    PIERRE DUHAMEL              

Signature:

  /s/    GERALD PORTER STRONG        